DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance. The primary reason for allowance is the inclusion of limitations “a mortar-shaped valve seat formed in the valve case” and “a through-hole diameter of the mortar-shaped valve seat of the valve case is smaller than a nozzle orifice diameter” in claim 1. The closest prior arts are Tada (US PG PPUB/0209883), Tada (US PG PUB 2017/0291184), Tada (US PN 5,219,098), and Tada (US PN 4,061,250). The prior arts teach almost all of the limitations of the independent claim except a mortar-shaped valve seat formed in a valve case, wherein the through-hole diameter of the mortar-shaped valve seat is smaller than the nozzle-orifice diameter. The applicant’s reasoning for such structure is to reduce the velocity of the liquid exiting through the nozzle orifice and thus reduce squirting of the fluid. None of the prior arts teach explicitly or implicitly such difference in diameter of the valve seat through hole and the nozzle orifice. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed invention without impressible hindsight. Therefore, claims 1-5 are allowed over the prior arts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754